DETAILED ACTION
In view of the appeal brief filed on 11/11/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MONICA LEWIS/           Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2015/0229219 in view of Iorio et al. US 2015/0049522.
	Regarding Claim 1, Choi teaches (Figures 1-3) a method of operating a rectification controller (110), comprising: sensing a drain-source voltage (SR1DS) of a synchronous rectification (SR) field effect transistor (SR1DS or SR2DS), the sensing when the SR FET is non-conductive (the sensing is being performed when the FET is on and off); setting an adaptive delay time (with 250) corresponding to a time interval between a first state transition and a second state transition (See Fig. 3) and driving the SR FET to a conductive state after the drain-source voltage having been less than an on-threshold voltage (at 202) for longer than the adaptive delay time (with 240);. (For example: paragraphs 15-21 and 26)
with each of the first and second state transitions corresponding to the drain-source voltage (SR1DS) transitioning between being greater than an adaptive delay voltage and being less than the adaptive delay voltage during the sensing. (Bolded elements are the ones that Choi does not teach.)
	Iorio teaches (Figures 6-11) setting an adaptive delay time (TD, from 73 or T4) corresponding to a time interval between a first state transition and a second state transition, with each of the first and second state transitions corresponding to the drain-source voltage (VDVS1 or VDVS2) transitioning between being greater than an adaptive delay voltage (Vth1 and Vth2) and being less than the adaptive delay voltage during the sensing (Figures 7 and 9). (For example: paragraphs 61-66 and 69-80)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include a setting an adaptive delay time corresponding to a time interval between a first state transition and a second state transition, with each of the first and second state transitions corresponding to the drain-source voltage transitioning between being greater than an adaptive delay voltage and being less than the adaptive delay voltage during the sensing, as taught by Iorio, to reduces the losses in the rectifiers on the secondary side of the converter.
	Regarding Claims 2 and 13, Choi teaches (Figures 1-3) wherein the adaptive delay voltage is equal to the on- threshold voltage (vth1). (For example: paragraphs 15-21)
	Regarding Claim 5  Choi teaches (Figures 1-3) a method.
	Choi does not teach setting an adaptive delay time corresponding to a time interval between a first state transition and a second state transition, with each of the first and second state transitions corresponding to the drain-source voltage (SR1DS) transitioning between being greater than an adaptive delay voltage and being less than the adaptive delay voltage during the sensing.
	Iorio teaches (Figures 6-11) wherein each of the first and the second state transitions corresponds to the to the drain-source voltage (VDVS1 or VDVS2) dropping from a value greater than the adaptive delay voltage (Vth1 and Vth2) to a value less than the adaptive delay voltage (See Fig. 7 and 9). (For example: paragraphs 61-66 and 69-80)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include a wherein each of the first and the second state transitions corresponds to the to the drain-source voltage dropping from a value greater than the adaptive delay voltage to a value less than the adaptive delay voltage, as taught by Iorio, to reduces the losses in the rectifiers on the secondary side of the converter.
	Regarding Claims 6 and 15, Choi teaches (Figures 1-3) wherein the second state transition corresponds to the drain-source voltage (SR1DS) dropping below the adaptive delay voltage (at 202) a first time after the first state transition (detected by circuits 204-208). (For example: paragraphs 15-21)
	Regarding Claims 7 and 16, Choi teaches (Figures 1-3) wherein the second state transition corresponds to the drain-source voltage (SR1DS) dropping below the 
	Regarding Claim 10, Choi teaches (Figures 1-3) a power converter (100) comprising, comprising: a primary side comprising: a primary winding of a transformer (112) defining a first lead and a second lead; a resonant capacitor (Cr);and a high-side field effect transistor (Q1 or Q2) configured to selectively conduct current from a power source to a switch node; and a secondary side (at 106) comprising: a secondary winding (at 112) of the transformer defining a third lead and a fourth lead; a synchronous rectification field effect transistor (SR1 or SR2) including a drain coupled to one of the third lead or the fourth lead of the transformer and defining a drain-source voltage; and a rectification controller (100) coupled to the SR FET and configured to drive the SR FET to a conductive state in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time (With 202); and wherein the rectification controller is configured to adjust the adaptive delay time using a time differential between first and second state transitions. (For example: paragraphs 15-21 and 26)
	Choi does not teach (For example: paragraphs 15-21) a parallel inductance connected between the first lead and the second lead of the primary winding of the transformer; a resonant inductor connected to the first lead of the primary winding of the transformer; and to adjust the adaptive delay time using a time differential between first and second state transitions of a comparison between the drain-source voltage when the SR FET is nonconductive and an adaptive delay voltage. 

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include to adjust the adaptive delay time using a time differential between first and second state transitions of a comparison between the drain-source voltage when the SR FET is nonconductive and an adaptive delay voltage, as taught by Iorio, to enable operation of the circuitry with different types of resonant tanks.
	Regarding Claim 11, Choi teaches (Figures 1-3) a method.
	Choi does not teach wherein each of the first and second state transitions of the comparison between the drain-source voltage and the adaptive delay voltage  corresponds to the drain-source voltage dropping below the on-threshold voltage 
	Iorio teaches (Figures 6-11) wherein each of the first and second state transitions of the comparison between the drain-source voltage (VDVS1 or VDVS2) and the adaptive delay voltage  (Vth1 and Vth2) corresponds to the drain-source voltage dropping below the on-threshold voltage (See Figures 7 and 9). (For example: paragraphs 61-66 and 69-80)


	Regarding Claim 12, Choi teaches (Figures 1-3) an integrated circuit rectification controller (par. 23) comprising: a gate terminal (SRDRV1), and a drain sense terminal having a drain-source voltage (SR1DS); a turn-on controller (110) including a drain sense input coupled to the drain sense terminal and an on-delay output coupled to the gate terminal (at SRDRV1); the turn-on controller including an adaptive comparator (202) defining a comparator output and configured to assert the comparator output in response to the drain-source voltage (SR1DS) being less than an adaptive delay voltage (at 202) and to de- assert the comparator output in response to the drain-source voltage being greater than the adaptive delay voltage (with 202, par. 16). (For example: paragraphs 15-21 and 26)
	Choi does not teach an adaptive delay comparator,  the turn-on controller configured to energize the on-delay output in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time; and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the 
	Iorio teaches (Figures 6-7) an adaptive delay comparator (at 76 or 72), the turn-on controller (at 7) configured to energize the on-delay output (at 75) in response to the drain-source voltage (VDVS1 or VDVS2)  being less than an on-threshold voltage for an adaptive delay time (See fig. 7 and 9); and wherein the adaptive delay time (TD) is set based on a time between a first state transition of the comparator output (at 76 or 72) of the adaptive delay comparator (at 76 or 72) and a second state transition of the comparator output of the adaptive delay comparator when the gate output is de-asserted (See Figs. 7 and 9). (For example: paragraphs 61-66 and 69-80)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include an adaptive delay comparator, a setting an adaptive delay time corresponding to a time interval between a first state transition and a second state transition, with each of the first and second state transitions corresponding to the drain-source voltage transitioning between being greater than an adaptive delay voltage and being less than the adaptive delay voltage during the sensing, as taught by Iorio, to reduces the losses in the rectifiers on the secondary side of the converter.
	Regarding Claim 14, Choi teaches (Figures 1-3) a method.
	Choi does not teach wherein each of the first and the second state transitions of the adaptive delay comparator corresponds to assertion of the comparator output of the adaptive delay comparator.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include wherein each of the first and the second state transitions of the adaptive delay comparator corresponds to assertion of the comparator output of the adaptive delay comparator, as taught by Iorio, to reduces the losses in the rectifiers on the secondary side of the converter.
	Regarding Claim 20, Choi teaches (Figures 1-3) further comprising: a gate driver (218) defining a signal input and a driver output coupled to the gate terminal, the gate driver configured to energize the driver output with the signal input asserted and to de-energize the driver output with the signal input de-asserted. (For example: paragraphs 15-21)

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2015/0229219 in view of Iorio et al. US 2015/0049522. And further in view of Kong et al. US 20180212527.
	Regarding Claim 3, Choi teaches (Figures 1-3) a method.
	Choi does not teach wherein the on-threshold voltage is between -0.5 V and 0.0 V.
	Kong teaches (Figure 3) wherein the on-threshold voltage (-400mV) is between -0.5 V and 0.0. (For example: paragraph 25)

	Regarding Claim 9, Choi teaches (Figures 1-3) further comprising: maintaining driving the SR FET to the conductive state (SRDRV1 high) after the drain-source voltage having been less than the on-threshold voltage (with 202) for longer than the adaptive delay time (with 240, par. 18-19). (For example: paragraphs 15-21)
	Choi does not teach and stopping driving the SR FET to the conductive state in response to the drain-source voltage being greater than an off-threshold voltage.
	Kong teaches (Figure 3) stopping driving the SR FET to the conductive state in response to the drain-source voltage being greater than an off-threshold voltage (off threshold). (For example: paragraph 26-31)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include stopping driving the SR FET to the conductive state in response to the drain-source voltage being greater than an off-threshold voltage, as taught by Kong, to avoid undesirable ringing.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2015/0229219 in view of Iorio et al. US 2015/0049522 and further in view of Choi US 2015/0131336(herein Choi2).
	Regarding Claim 8, Choi teaches (Figures 1-3) incrementing a value of a first counter memory by a periodic clock signal after the first state transition of the SR FET 
	Choi does not teach incrementing a value of a second counter memory by the periodic clock signal with the drain-source voltage of the SR FET below the on-threshold voltage; and asserting an on-delay output in response to the value of the second counter memory being greater than the stored value in the storage memory.	Choi2 teaches (Figure 1-4) incrementing a value of a second counter (224) memory by the periodic clock signal (sent to 224) with the drain-source voltage of the SR FET below the on-threshold voltage (with circuitry 220-226); and asserting an on-delay output (at srdrv1) in response to the value of the second counter memory being greater than the stored value in the storage memory (with 232, controlled deadtime Figs. 3-4). (For Example: paragraph 14-18 and 20-25)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include incrementing a value of a second counter memory by the periodic clock signal with the drain-source voltage of the SR FET below the on-threshold voltage; and asserting an on-delay output in response to the value of the second counter memory being greater than the stored value in the storage memory, as taught by Choi2, to reduce noise that could lead to failure of the control circuitry.


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2015/0229219 in view of Bridge 2002/0141209.
	Regarding Claim 19, Choi teaches (Figures 1-3) an integrated circuit rectification controller (par. 23) comprising: a gate terminal (SRDRV1), and a drain sense terminal having a drain-source voltage (SR1DS); a turn-on controller (110) including a drain sense input coupled to the drain sense terminal and an on-delay output coupled to the gate terminal (at SRDRV1); the turn-on controller including an adaptive comparator (202) defining a comparator output and configured to assert the comparator output in response to the drain-source voltage (SR1DS) being less than an adaptive delay voltage (at 202) and to de- assert the comparator output in response to the drain-source voltage being greater than the adaptive delay voltage (with 202). (For example: paragraphs 15-21 and 26)
	Choi does not teach an adaptive delay comparator,  the turn-on controller configured to energize the on-delay output in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time; and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator when the gate output is de-asserted; and further comprising: a set-reset block including a set input and a reset input and a latching output, the set-reset block configured to assert the latching output in response to assertion of the set input and to de-assert the latching output in response to assertion of the reset input; and an off-threshold comparator including a non-inverting input connected to the drain sense terminal, and an inverting input having an off-threshold voltage, the off- threshold comparator configured to assert the reset input of 
	Bridge teaches (Figures 3-9) an adaptive delay comparator (918 and/or 624),  the turn-on controller (404 and 424) configured to energize the on-delay output (at 426 or 408) in response to the drain-source voltage (Vdsq) being less than an on-threshold voltage (at 918 or 624) for an adaptive delay time (par. 57); and wherein the adaptive delay time is set based on a time between (See figures 7-8, par. 50-53) a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator when the gate output is de-asserted (with 918 and/or 624); and further comprising: a set-reset block (924) including a set input and a reset input and a latching output, the set-reset block configured to assert the latching output in response to assertion of the set input and to de-assert the latching output in response to assertion of the reset input; and an off-threshold comparator (920) including a non-inverting input connected to the drain sense terminal, and an inverting input having an off-threshold voltage, the off- threshold comparator configured to assert the reset input of the set-reset block in response to the drain-source voltage being greater than the off- threshold voltage on the inverting input. (For example: paragraph 40-58)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Choi to include an adaptive delay comparator,  the turn-on controller configured to energize the on-delay output in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time; and wherein the adaptive delay time is set based on a time .

Allowable Subject Matter
Claims 4 and 17-18 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…further comprising: a pre-on pulse generator including an enable input coupled to the comparator output of the adaptive delay comparator, and a pulse output, the pre-on pulse generator configured to assert the pulse output for a pulse duration in response to the comparator output of the adaptive delay comparator being asserted; an adaptive on-delay controller including a first input coupled to the pulse output of the pre-on pulse .”
Claims 4 and 18; prior art of record fails to disclose either by itself or in combination:  “…further comprising: a current inversion detection block including a first input coupled to the drain sense terminal of the integrated circuit rectification controller, and a second input coupled to the gate terminal of the integrated circuit rectification controller, and a delay-enable output, the current inversion detection block configured to assert the delay-enable output in response to the first input having a voltage greater than a predetermined inversion detect voltage while the gate terminal of the integrated circuit rectification controller is asserted.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838